UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 000-53307 CEETOP, INC. (Exact name of registrant as specified in charter) OREGON 98-0408707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(86-755) 3336-6628 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the above Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter time that the registrant was required to submit and post such files).Yes ¨ No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act:Yes ¨ No x The aggregate market value of the registrant’s voting and non-voting common stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was US $695,250. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As of April 10, 2014, the Company had outstanding 40,956,631shares of its common stock, par value $0.001. Documents Incorporated by Reference: None TABLE OF CONTENTS ITEM NUMBER AND CAPTION PAGE PART I ITEM 1. Business. 3 ITEM 1A. Risk Factors. 5 ITEM 1B. Unresolved Staff Comments. 5 ITEM 2. Properties. 5 ITEM 3. Legal Proceedings. 5 ITEM 4. Mine Safety Disclosures. 5 PART II ITEM 5. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity. 6 ITEM 6. Selected Financial Data. 7 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations. 7 ITEM 7A. Quantitative And Qualitative Disclosures About Market Risk. 10 ITEM 8. Financial Statements and Supplementary Data F-1 Balance Sheets – December 31, 2013 and December 31, 2012 F-3 Statements Of Operations – Years Ended December 31, 2013 and 2012 F-4 Statement Of Changes In Stockholders’ Deficit – Years Ended December 31, 2013 and 2012 F-5 Statements Of Cash Flows – Years Ended December 31, 2013 and 2012 F-6 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure. 11 ITEM 9A. Controls And Procedures. 11 ITEM 9B. Other Information. 12 PART III ITEM 10. Directors, Executive Officers And Corporate Governance. 12 ITEM 11. Executive Compensation. 14 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters. 15 ITEM 13. Certain Relationships And Related Transactions, and Director Independence. 15 ITEM 14. Principal Accountant Fees And Services. 15 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 16 SIGNATURES 17 2 PART I ITEM 1. BUSINESS Overview Ceetop, Inc. (formerly China Ceetop.com, Inc.), a corporation organized under the laws of the State of Oregon (the “Company”), is a leading e-commerce company. During 2013 the Company has transformed from online retail sales into an integrated supply chain service provider, and focuses onbusiness to business supply chain management and related value added services for customers The Company, through its variable interest entity, Guizhou Ceetop Technology Co. Ltd., provides an effective solution to standardization of non-standard products and relevant data transmission. We mainly focus on providing a trading information platform for both buyers and sellers as software as a service (“SaaS”). We provide supply chain implementation services, supply chain management consulting services, and supply chain financial advisory services.The Company uses supply chain management technology and internet to integrate both upstream and downstream firms into a single system. This system is centralized in core manufactures, and links the raw material suppliers, retailers, logistic servers and banks together to establish an integrated, complete e-commercial supply chain system (“iSCM”) to serve the terminal customers. We also provide our clients with data analysis services for analyzation of their industrial and regional economic performance.The iSCM system provides companies online platforms, offline stores and logistic servers, and banks with efficiencies. Organization History Organizational History of Ceetop, Inc. Ceetop, Inc. (formerly China Ceetop, Inc.) was incorporated in Oregon on February 18, 2003 under the name of GL Gold Inc.On June 6, 2003 the Company filed an amendment with the State of Oregon changing its name to Oregon Gold, Inc.On January 7, 2011 Oregon Gold Inc. changed its name to China Ceetop.com, Inc.On January 27, 2011, the Company became the holding company of Surry Holding Limited (“Surry”) through a reverse acquisition. On September 12, 2013 the Company changed its name to Ceetop, Inc. Organizational History of Surry Surry was incorporated in the British Virgin Islands on September 18, 2009. Surry holds 100% of Westow Technology Limited (“Westow”), a company incorporated in the British Virgin Islands, which in turn holds 100% of Shenzhen Ceetop Network Technology Co., Limited ("SZ Ceetop"), a company incorporated in Shenzhen, Peoples’ Republic of China ("PRC") and ultimately holds 100% of Hangzhou Ceetop Network Technology Co., Limited ("HZ Ceetop"), a company incorporated in Hangzhou, PRC. Organizational History of Westow Westow was incorporated on September 7, 2009, and owns 100% of the outstanding securities of Shenzhen Ceetop Network Technology Co., Limited, a company incorporated in Shenzhen, PRC. Westow entered into share-holding entrustment agreements with three individuals: Fan Zhengqiang, Jin Wanxia, and Liu Weiliang (CEO of the Company) to hold 20%, 40%, and 40%, respectively, of the equity interest of SZ Ceetop on behalf of Westow. The entrustment agreements confirm that Westow is the actual owner of SZ Ceetop. Westow enjoys the actual shareholder’s rights and has the right to obtain any benefits received by the nominal holders. Fan Zhengqiang and Jin Wanxia have no other relationship with the Company. No consideration was given to these individuals who held the equity of SZ Ceetop on behalf of Westow. 3 Organizational History of Guizhou Ceetop Network Technology Co., Ltd., Hangzhou Ceetop Network Technology Co., Ltd, Hangzhou Lianzhan Supply Chain Management Co., Ltd., Hangzhou Tuoyin Management Consulting Co., Ltd. Guizhou Ceetop Network Technology Co., Ltd. (formerly Shenzhen Ceetop Network Technology Co., Ltd.) was incorporated in Shenzhen in August, 2009, and changed its name and moved to Guiyang, PRC during the second quarter of 2013. Hangzhou Ceetop Network Technology Co., Ltd. was incorporated in October 31, 2006.Both Hangzhou Lianzhan Supply Chain Management Co., Ltd. (mainly provides the integrated supply chain services, focuses on B to B supply chain management and related value-added service among enterprises) and Hangzhou Tuoyin Management Consulting Co., Ltd. (mainly accumulates knowledge, technology expertise and patents, and provides consulting services for other enterprises) were incorporated in Hangzhou in June 2013. Guizhou Ceetop Network Technology Co., Ltd owns 100% outstanding securities of Hangzhou Ceetop Network Technology Co., Ltd., Hangzhou Lianzhan Supply Chain Management Co., Ltd. and Hangzhou Tuoyin Management Consulting Co., Ltd. The address for each entity is set forth below: Name Address Ceetop, Inc. A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China Surry Holdings Limited P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands Westow Technology Limited P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands Guizhou Ceetop Network Technology Co. Ltd (headquarters) East Yunhuan Road, Baiyun District, Guiyang, China Hangzhou Ceetop Network Technology Co. Ltd uanhuaWangzuo Center, 65 Xintang Road, Hangzhou, China, 310020 Hangzhou Lianzhan Supply Chain Management Co., Ltd. Suite A1028, 9th Xiyuan Road, Boke Dasha, Hangzhou, China Hangzhou Tuoyin Management Consulting Co., Ltd. Suite A1027, 9th Xiyuan Road, Boke Dasha, Hangzhou, China Hangzhou Softview Information Technology Company Limited Suite A1026, 9th Xiyuan Road, Boke Dasha, Hangzhou, China Governmental Regulation / Environmental Matters We are not currently involved in any administrative, judicial or legal proceedings arising under domestic or foreign, federal, state, or local environmental protection laws and regulations, or under US federal or state common law, which would have a material adverse effect on our financial position or results of operations. 4 Competition The Company’s operations are carried out solely in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC’s economy.The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Employees As of April 10, 2014, the Company has 35 employees. ITEM 1A. RISK FACTORS. Smaller reporting companies are not required to provide disclosure pursuant to this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS. Smaller reporting companies are not required to provide disclosure pursuant to this Item. ITEM 2. PROPERTIES. The Company’s executive office is located at A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China. ITEM 3. LEGAL PROCEEDINGS. None. ITEM 4. [REMOVED AND RESERVED]. 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock did not begin trading on the Over-the-Counter Bulletin Board (“OTCBB”) until March 17, 2009.As of December 31, 2010, the Company traded under the symbol “ORGG,” Effective January 31, 2011 the symbol for the Company on the Over the Counter Bulletin Board was changed to “CTOP.” Information regarding the high and low sales prices for our common stock for each quarterly period within the two most recent fiscal years as reported by OTCBB is summarized as follows: Price Range High Low Fiscal 2013 - Quarter ended December 31, 2013 $ $ Quarter ended September 30, 2013 Quarter ended June 30, 2013 Quarter ended March 31, 2013 Fiscal 2012 - Quarter ended December 31, 2012 $ $ Quarter ended September 30, 2012 Quarter ended June 30, 2012 Quarter ended March 31, 2012 Our common shares are designated as “penny stock”. The SEC has adopted rules (Rules 15g-2 through l5g-6 of the Exchange Act), which regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are any non-NASDAQ equity securities with a price of less than $5.00, subject to certain exceptions. The penny stock rules require a broker-dealer to deliver a standardized risk disclosure document prepared by the SEC, to provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, monthly account statements showing the market value of each penny stock held in the customer’s account, to make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a stock that is subject to the penny stock rules. Since our common shares are subject to the penny stock rules, persons holding or receiving such shares may find it more difficult to sell their shares. The market liquidity for the shares could be severely and adversely affected by limiting the ability of broker-dealers to sell the shares and the ability of shareholders to sell their stock in any secondary market. The trading volume in our common stock has been and is extremely limited. The limited nature of the trading market can create the potential for significant changes in the trading price for our common stock as a result of relatively minor changes in the supply and demand for common stock and perhaps without regard to our business activities. The market price of our common stock may be subject to significant fluctuations in response to numerous factors, including: variations in our annual or quarterly financial results or those of our competitors; conditions in the economy in general; announcements of key developments by competitors; loss of key personnel; unfavorable publicity affecting our industry or us; adverse legal events affecting us; and sales of our common stock by existing stockholders. Dividends We have not paid any dividends to date. We can give no assurance that our proposed operations will result in sufficient revenues to enable profitable operations or to generate positive cash flow. For the foreseeable future, we anticipate that we will use any funds available to finance the growth of our operations and that we will not pay cash dividends to stockholders. The payment of dividends, if any, in the future is within the discretion of the Board of Directors and will depend on our earnings, capital requirements, restrictions imposed by lenders and financial condition, and other relevant factors. As of the date of this Annual Report, we have not authorized any equity compensation plan, nor has our Board of Directors authorized the reservation or issuance of any securities under any equity compensation plan. 6 Holders As of April 10, 2014 we have 129 shareholders of record of our common stock. Recent Sales Of Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA. Smaller reporting companies are not required to provide disclosure pursuant to this Item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following is a discussion of our financial condition, results of operations, liquidity and capital resources. This discussion should be read in conjunction with our Consolidated Financial Statements and the notes thereto included elsewhere in this Form 10-K. Forward Looking Statements This report contains a number of forward-looking statements, which reflect the Company's current views with respect to future events and financial performance including statements regarding the Company's projections. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. In this report, the words "anticipates", "believes", "expects", "intends", "future", "plans", "targets" and similar expressions identify forward-looking statements. Readers are cautioned to not place undue reliance on the forward-looking statements contained herein, which speak only as of the date hereof. The Company undertakes no obligation to publicly revise these forward-looking statements, to reflect events or circumstances that may arise after the date hereof. Additionally, these statements are based on certain assumptions that may prove to be erroneous and are subject to certain risks including, but not limited to, the Company's dependence on limited cash resources, and its dependence on certain key personnel within the Company. Accordingly, actual results may differ, possibly materially, from the predictions contained herein. Financial Condition and Changes in Financial Condition Overall Operating Results: Net Sales.For the year ended December 31, 2013, sales were $nil, compared to $4,774,156 for the year ended December 31, 2012. This decrease in net sales was due to the Company’s transition from online retail sales to B to B supply chain service. Cost of Sales.Cost of sales for the year ended December 31, 2013 was $nil, compared to $4,877,047 for the year ended December 31, 2012. This decrease in cost of sales was mainly due to the decrease in sales, and the transition of the Company into a new facet of business. Stock Based Compensation. The Company had stock based compensation for the years ended December 31, 2013 and 2012 of $1,719,319 and $309,599, respectively.The compensation was issued for various consulting and professional services to the Company and certain employees of the Company.See Note 10 to the Consolidated Financial Statements for a thorough discussion of the issuances. Selling, General and Administrative Expenses. Our selling, general and administrative expenses increased to $2,432,918 for the year ended December 31, 2013 from $1,115,783 for the year ended December 31, 2012, representing a 118% increase. The increase was mainly due to the increase in salaries and addition of increased staffing in the supply chain business. 7 Net Loss. The Company’s net loss was $2,886,599 and $1,393,388 for the years ended December 31, 2013 and 2012, respectively.The increase was due to input to the new business and increase of expenses as a result of transition of business. Liquidity and Capital Resources: The Company incurred net losses of $2,886,599 and $1,393,388 for the years ended December 31, 2013 and 2012 respectively, and has accumulated deficit of $8,605,635 at December 31, 2013. Our independent auditors, in their report on the financial statements, have indicated that the Company has experienced recurring losses from operations andmay not have enough cash and working capital to fund its operations beyond the very near term, which raises substantial doubt about our ability to continue as a going concern. Management has made a similar note in the financial statements. As indicated herein, we have need of capital for the implementation of our business plan, and we will need additional capital for continuing our operations. We do not have sufficient revenues to pay our expenses of operations. Unless the Company is able to raise working capital, it is likely that the Company either will have to cease operations or substantially change its methods of operations or change its business plan. Significant Accounting Policies Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Revenue Recognition The Company’s revenue recognition policies are in compliance with SEC Staff Accounting bulletin (“SAB”) 104 (codified in FASB ASC Topic 605).Sales revenue is recognized at the completion of delivery to customers when a formal arrangement exists, the price is fixed or determinable, no other significant obligations of the Company exist and collectability is reasonably assured at the date of completion of delivery.Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Accounts Receivable/Bad Debt The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Reserves are recorded based on the Company’s historical collation history. Property and Equipment Property, plant and equipment are stated at cost.Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized.When property, plant and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations.Depreciation of property, plant and equipment is provided using the straight-line method over the estimated useful lives of the assets. 8 Impairment of Long-Lived Assets The Property, Plant and Equipment Topic of the Codification addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes previous accounting guidance, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and “Reporting the Results of Operations for a Disposal of a Segment of a Business.”The Company periodically evaluates the carrying value of long-lived assets to be held and used, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts.In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets.Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of December 31, 2013 and 2012, there were no impairments of its long-lived assets. Income Taxes The Company utilizes the accounting standards (“SFAS”) No. 109, “Accounting for Income Taxes,” codified in Financial Accounting Standard Board Accounting Standards Codification (“ASC”) Topic 740 which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (“FIN 48”), codified in FASB ASC Topic 740.When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained.The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any.Tax positions taken are not offset or aggregated with other positions.Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority.The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income.The adoption of FIN 48 did not have a material impact on the Company’s financial statements.At December 31, 2013 and 2012, the Company did not take any uncertain positions that would necessitate recording a tax related liability. Basic and Diluted Income / (Loss) Per Share Earnings per share are calculated in accordance with FASB ASC Topic 260, “Earnings per Share”.Basic earnings per share is based upon the weighted average number of common shares and preferred shares outstanding.Preferred shares are included in the denominator of basic earnings per share because preferred shares participate with common shares in the earnings and dividends of the Company on a one-for-one basis.Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Fair Value of Financial Instruments The Financial Instrument Topic of the Codification requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the balance sheets for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. 9 Share Based Compensation Share-based payment is accounted for based on the FASB Statement No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123” (“FAS No. 123R”) and Emerging Issue Task Force 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” (“EITF 96-18”) and Emerging Issue Task Force 00-18 “Accounting Recognition for Certain Transactions involving Equity Instruments Granted to Other Than Employees” (“EITF 00-18”) (codified in FASB ASC Topic 505-50).The Company recognized in the Consolidated Statements of Income and Comprehensive Income the fair value of shares, stock options and other equity-based compensation issued to non-employees when the service provided by non-employees is completed, or the date when the shares were issued (provided that the shares issued are fully vested and not subject to forfeiture) with the prepaid services presented as contra equity.This is in accordance with the consensus reached in EITF 00-18 that in the event that a note or receivable is acquired in exchange for the fully vested, non-forfeitable equity instruments, the note or receivable should be displayed as contra-equity by the granter.The Company as granter interprets that the term “receivable” also embraces prepaid service fees. For employees, the Company recognized in the Consolidated Statements of Income and Comprehensive Income the grant date fair value of the shares, stock options and other equity-based compensation over the requisite service period. Off Balance Sheet Arrangements None. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Smaller reporting companies are not required to provide disclosure pursuant to this Item. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA DISCLOSURE As a public company, our auditor is required by law to undergo regular Public Company Accounting Oversight Board (PCAOB) inspections to assess its compliance with U.S. law and professional standards in connection with its audits of financial statements filed with the SEC. The PCAOB, however, is currently unable to inspect the audit work and practices of our auditor. As a result of this obstacle, investors in U.S. markets who rely on our auditor’s audit reports are deprived of the benefits of PCAOB inspections of auditors. TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Loss F-4 Consolidated Statements of Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Ceetop Inc. We have audited the accompanying Consolidated Balance Sheets of Ceetop Inc. as of December 31, 2013 and 2012, and the related Consolidated Statements of income and Comprehensive Income, Stockholders’ Equity and Cash Flows for each of the years in the two-year period ended December 31, 2013.Ceetop Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that out audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Ceetop Inc. as of December31, 2013 and 2012, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realisation of assets and liquidation of liabilities in the normal course of business.The Company incurred a net loss of $2,886,599 for the year ended December 31, 2013, has accumulated deficit of $8,605,635 at December 31, 2013.These matters are discussed in Note 2 to the consolidated financial statements that raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are described in Note 2.These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Clement C. W. Chan & Co. Clement C. W. Chan & Co. Certified Public Accountants 3/F., & 5/F., Heng Shan Centre, 145 Queen’s Road East, Wanchai, Hong Kong Date : April 15, 2014 F-2 CEETOP INC (FORMERLY CHINA CEETOP.COM INC.) CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable (Note 3) - Other receivables Prepaid expenses and deposits Total Current Assets Prepayment for software development (Note 5) - Property, plant and equipment, net (Note 3) Equity investment in an investee company (Note 4) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses and other payables $ $ Total Current Liabilities Stockholders' Deficit Common stock, $0.001 par value, 100,000,000 shares authorized, 17,956,631 and 16,790,631 shares issued and outstanding as at December 31, 2013 and 2012 (Note 8) Shares subscription (Note 6) - Additional paid-in capital (Note 9) Deferred stock based compensation (Note 10) ) ) Accumulated other comprehensive income (Note 12) Accumulated (deficit) ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 CEETOP INC (FORMERLY CHINA CEETOP.COM INC.) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Year ended December 31, Sales $
